Case: 22-60162    Document: 00516489844       Page: 1    Date Filed: 09/29/2022




          United States Court of Appeals
               for the Fifth Circuit                               United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                No. 22-60162                      September 29, 2022
                              Summary Calendar                       Lyle W. Cayce
                                                                          Clerk

   United States of America,

                                                         Plaintiff—Appellee,

                                    versus

   Chasity Reanne Orellana,

                                                      Defendant—Appellant,

                           consolidated with
                             _____________

                               No. 22-60163
                             _____________

   United States of America,

                                                         Plaintiff—Appellee,

                                    versus

   Chasity Orellana,

                                                      Defendant—Appellant.


                 Appeals from the United States District Court
                   for the Southern District of Mississippi
                  USDC Nos. 3:19-CR-227-1, 3:19-CR-226-1
Case: 22-60162      Document: 00516489844         Page: 2     Date Filed: 09/29/2022

                                     No. 22-60162
                                   c/w No. 22-60163

   Before Higginbotham, Graves, and Ho, Circuit Judges.

   Per Curiam:*
          Chasity Reanne Orellana began a three-year term of supervised
   release on October 10, 2018. On March 27, 2020, her probation officer filed
   a petition for an arrest warrant alleging that Orellana had violated the
   conditions of her supervision by, among other things, committing the new
   crimes of driving without a license, without insurance, and under the
   influence. At the revocation hearing, Orellana admitted to those violations
   and others. The district court found that she had committed the violations
   to which she admitted, revoked her supervised release, and sentenced her
   within the advisory range to a total of 12 months of imprisonment and 12
   months of supervised release.
          On appeal, Orellana does not challenge the reasonableness or length
   of her revocation sentence, but only the revocation decision itself. She argues
   that the district court erroneously revoked her supervision based on two
   arrests that occurred after her term of supervised release expired. Orellana
   made no objection to the district court’s alleged reliance on her post-
   supervision conduct, which means she must now demonstrate plain error.
   See Puckett v. United States, 556 U.S. 129, 135 (2009). To show plain error,
   Orellana must show a forfeited error that is clear or obvious and that affects
   her substantial rights. Id. If she makes such a showing, this court has the
   discretion to correct the error but only if it seriously affects the fairness,
   integrity, or public reputation of judicial proceedings. Id.
          Revocation of supervised release is proper if the district court finds,
   by a preponderance of the evidence, that the defendant violated any
   condition of her release. § 3583(e)(3); see U.S.S.G. § 7B1.3(a)(2), p.s. All
   that is required “is enough evidence to satisfy the district judge that the
   conduct of the petitioner has not met the conditions” of supervised release.



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
                                          2
Case: 22-60162      Document: 00516489844         Page: 3    Date Filed: 09/29/2022




                                    No. 22-60162
                                  c/w No. 22-60163

   United States v. McCormick, 54 F.3d 214, 219 n.3 (5th Cir. 1995) (quotation
   and citation omitted).    Only one violation need be proved to support
   revocation. See § 3583(e)(3) (providing that release may be revoked if the
   court finds that “the defendant violated a condition of supervised release”)
   (emphasis added).
          Here, Orellana admitted to committing a series of violations during
   her term of supervision. The district court had clear statutory authority to
   revoke her supervised release based on those admissions alone.           See
   § 3583(e)(3); United States v. Hinson, 429 F.3d 114, 119 (5th Cir. 2005). The
   evidence does not support Orellana’s claim that the district court considered
   her post-supervision arrests in rendering its decision.
          AFFIRMED.




                                          3